Court of Appeals, State of Michigan

                                             ORDER
                                                                          Colleen A. O'Brien
Imad Yatooma v Safa Dabish                                                  Presiding Judge

Docket No.    340110; 341423                                              Kathleen Jansen

LC No .       16-011491-CB                                                Amy Ronayne Krause
                                                                            Judges


                The Court orders that the March 21, 20 19 opinion is hereby AMENDED to correct a
clerical error: The Wayne Circuit Court docket number is correct to read: 16-011491 -CB for Court of
Appeals Number 340110.

              In all other respects, the March 21, 2019 opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAR 2 2 2019
                                      Date